                   IN THE CIRCUIT COURT OF ADAIR COUNTY, MISSOURI

JERRY C. STEELE II, ELIZABETH A. STEELE, )
And JORDAN M. HARTMAN as Next Friend of )
N.R.H., a Minor                          )
                                         )
                        Plaintiffs,      )
                                         )
v.                                       ) Case No. 20AR-CV00737
                                         )
JOHN A. BLENZ,                           )
FLINT HILLS TRUCKING, LLC, and           )
EVERETT’S, INC.                          )
                                         )
                        Defendants.      )

                              NOTICE OF FILING NOTICE OF REMOVAL

TO:      The Clerk of the Circuit Court of Adair County, Missouri and all parties and their
         respective counsel of record.

         YOU ARE HEREBY NOTIFIED that on the 8th day of September 2020, Defendant

Everett’s, Inc. filed its Notice of Removal in the above captioned matter in the United States

District Court for the Eastern District of Missouri. A copy of that Notice of Removal (without

the attachments thereto) and proof that the same was filed electronically are attached hereto as

Exhibit A.

                                                   Respectfully Submitted,

                                                   SHAFFER LOMBARDO SHURIN, PC

                                                   /s/ Richard F. Lombardo
                                                   Richard F. Lombardo         MO# 29478
                                                   Michael F. Barzee           MO#65764
                                                   2001 Wyandotte Street
                                                   Kansas City, Missouri 64108
                                                   816-931-0500
                                                   816-931-5775 (fax)
                                                   rlombardo@sls-law.com
                                                   mbarzee@sls-law.com
                                                   ATTORNEYS FOR DEFENDANT
                                                   EVERETT’S, INC.



{2580/0215: 00441823.DOCX.}
                               CERTIFICATE OF SERVICE


         NOW ON THIS 8th day of September 2020, the undersigned certifies that the above

notice was served upon the following counsel by electronic mail:


Jay Benson
THE BENSON LAW FIRM LLC
111 South Baltimore
P.O. Box 219
Kirksville, Missouri 63501
660-627-0111
660-627-0113 (fax)
jbenson@cableone.net
ATTORNEY FOR PLAINTIFFS

Copy of the above will also be served upon counsel for the other defendants.

                                            /s/ Richard F. Lombardo




{2580/0215: 00441823.DOCX.}
